Motion Denied; Order filed February 16, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00487-CR
                                   ____________

                          CARL JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1496943

                                     ORDER

      Appellant is represented by appointed counsel, Sarah Beth Landau.
Appellant’s brief was originally due October 31, 2016. We granted three extensions
of time to file appellant’s brief until January 30, 2017. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On February 7, 2017, counsel filed a motion to
abate for a missing reporter’s record, and sought a further extension of time to file
appellant’s brief. According to appellant’s motion, there are two volumes of a
motion-for-new-trial-hearing held August 11, and August 16, 2016, and these parts
of the record have not been filed in this court. While this motion was pending, the
missing volumes of the reporter’s record were filed. Appellant’s motion is denied.

      Accordingly, we order Sarah Beth Landau to file a brief with the clerk of this
court on or before March 16, 2017. If counsel does not timely file the brief as
ordered, the court may issue an order requiring appointment of new counsel.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Wise.